UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7013



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


DAVID LEE HILL, a/k/a Bo,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (1:96-cr-00370-2)


Submitted:    September 16, 2008          Decided:   September 23, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lee Hill, Appellant Pro Se.            Leslie Bonner McClendon,
Assistant United States Attorney,          Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Lee Hill seeks to appeal the district court’s order

reducing his sentence from 260 months’ imprisonment to 210 months’

imprisonment under 18 U.S.C.A. § 3582 (West 2000 & Supp. 2008).             In

criminal cases, the defendant must file the notice of appeal within

ten days after the entry of judgment.        Fed. R. App. P. 4(b)(1)(A);

see United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000)

(holding that § 3582 proceeding is criminal in nature and ten-day

appeal period applies).       With or without a motion, upon a showing

of excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.            Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

              The district court entered its order on April 18, 2008.

The notice of appeal was filed on June 9, 2008.               Because Hill

failed to file a timely notice of appeal or to obtain an extension

of the appeal period, we deny leave to proceed in forma pauperis

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      2